                                                                                OIV.
                  IN THE UNITED STATES DISTRICT COURT

                                                                         -U ftH 9:
                 FOR THE SOUTHERN DISTRICT OF GEORGIA


                            SAVANNAH DIVISION                  CltRK
                                                                    SO. Dlln ftr.GA.

THE UNITED STATES OF AMERICA,

                Plaintiff,

                  V.                            4:18CR263


JEVON WILLIAMS,

                Defendant.




                                 ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised in the parties' motions have been resolved by

agreement.     Therefore,    a   hearing   in    this   case   is   deemed

unnecessary.    All motions are dismissed.



     SO ORDERED, this            day of March, 2019.



                                    TED STATES MAGISTRATE/JUDGE
                                 SOUTHERN DISTRICT OF GEORGIA
